Citation Nr: 0617958	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-09 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 23, 1978 to June 
23, 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO.  

The veteran requested a hearing at the RO in his March 2004 
Substantive Appeal.  He was schedule for such hearing before 
a Veterans Law Judge in August 2005, but failed to report or 
provide an explanation.  Consequently, his hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.702(d) (2005).  

The Board in this case has a legal duty to address the "new 
and material evidence" requirement under 38 C.F.R. 
§ 3.156(a) regardless of the actions of the RO.  

If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).  



FINDINGS OF FACT

1.  The veteran's original claim of service connection for a 
bilateral foot disorder was previously denied by the RO in 
March 1997; he was notified of this decision and his 
appellate rights, but did not initiate a timely appeal.  

2.  The evidence presented since the March 1997 rating 
decision is cumulative in nature and does not raise a 
reasonable possibility of substantiating the claim.  




CONCLUSIONS OF LAW

New and material evidence sufficient to reopen the claim of 
service connection for a bilateral foot disorder has not been 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA requires VA to assist the veteran with the development 
of de novo claims and also contain notification requirements 
for all claims, including applications to reopen previously 
denied claims.  

The Board is satisfied that the RO met VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim in a September 2002 letter, issued prior to the 
appealed October 2002 rating decision.  

By this letter, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

However, the absence of such notification is not prejudicial 
in this case, involving only a service connection claim.  
With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  


Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received in July 2002 subsequent to August 29, 2001, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim." Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  

In December 1996, the veteran filed a claim for service 
connection for a bilateral foot disorder.  

The evidence of record at the time of the March 1997 denial 
of service connection included the veteran's service medical 
records and a February 1997 VA examination report.  

The veteran was informed of the RO's decision in a March 1997 
letter and rating decision.  The veteran did file a timely 
Notice of Disagreement in March 1998, and the RO issued a 
Statement of the Case in May 1998.  

However, the veteran failed to file a Substantive Appeal 
within sixty days from the date of the Statement of the Case.  
Therefore, that rating decision is final and may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. § 7105(a).  

The additional evidence received subsequent to the March 1997 
denial includes treatment records from a VA Medical Center 
(VAMC) dated from January 1999 to February 2003 and private 
medical records dated from November 1993 to December 2003.  

These records, including documents dated in January 2002, 
August 2002, November 2002 and February 2003, recount a 
medical history of the veteran's bilateral foot disorder and 
others deal with treatment received by the veteran many years 
after his period of active service.  

In December 2000, the veteran underwent outpatient surgery 
for a painful bunion and hammertoes of the left foot.  The 
procedure was described as being a left Keller bunionectomy 
and hammertoe correction.  

On review, the Board finds the additional evidence received 
since the March 1997 rating decision is not "new" because 
it is merely duplicative of the material that was of record 
at the time of the earlier decision.  The veteran's 
assertions of having suffered a foot injury in service were 
addressed in connection with the earlier rating decision.  

The relevant clinical records deal only with treatment 
rendered the veteran many years after his period of active 
service.  This evidence, as such, cannot raise a reasonable 
possibility of substantiating the veteran's claim.  

Consequently, the veteran has not presented new and material 
evidence sufficient to reopen the claim of service connection 
for a bilateral foot disorder, and the appeal must be denied 
on this basis.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a bilateral foot 
disorder, the appeal to this extent is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


